SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2014 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): São Paulo, August 13, 2014 - GOL Linhas Aéreas Inteligentes S.A. (BM&FBOVESPA: GOLL4 and NYSE: GOL), (S&P: B, Fitch: B-, Moody’s: B3), the largest low-cost and low-fare airline in Latin America, announces today its results for the second quarter of 2014. All the information herein is presented in accordance with International Financial Reporting Standards (IFRS) and in Brazilian reais (R$), and all comparisons are with the second quarter of 2013, unless otherwise stated. Highlights GOL registered a positive operating margin of 1.6% in 2Q14, 3.4 percentage points up year over year. As a result, operating income (EBIT) recorded its sixth consecutive quarterly improvement, reaching R$38 million , R$73 million more than in 2Q13. In the last twelve months (LTM) , EBIT totaled R$382 million with an operating margin of 3.9% . Net revenue reached R$2.4 billion , the Company’s highest ever second-quarter figure, 24% up over 2Q13. LTM net revenue stood at R$9.8 billion , R$1.7 billion higher than in the 2Q13 LTM. EBITDAR totaled R$375 million , 60% more than in 2Q13. LTM EBITDAR came to R$1.8 billion. As this indicator has a direct impact on financial leverage, the adjusted net debt/LTM EBITDAR ratio fell to 4.6x from 11.3x in 2Q13. Total load factor came to 75.2% in the second quarter and 75.7% year to date, respective increases of 7.5 and 8.2 percentage points. Demand for seats increased by 10.5% year to date , while capacity fell by 1.5% in the same period. Since 2012, GOL has reduced its domestic market supply by 15% , reinforcing its flexible capacity management strategy. Yield reached R$24.40, a 17% improvement over 2Q13. RASK and PRASK came to R$20.50 and R$18.35, 30% up year over year in both cases, pushed by the increased attractiveness of GOL’s services , effective route network management and increased demand for seats. Total CASK moved up by 26% over 2Q13 to R$20.16 . CASK ex-fuel increased by 33% , reflecting the current cost structure given the new revenue level . The indicator was also impacted by the 8% depreciation of the Real against the average Dollar and the lower dilution of ASK, due to the 4.6% period reduction in supply (ASK). During the 2014 World Cup , GOL operated 28 thousand commercial flights, transported 3.4 million passengers and achieved record load factor levels, which averaged 81.2% between June 12 and July 14, 2014. In the same period, the Company’s customer satisfaction rating, measured by an SMS survey, reached its highest level: 8.16 on a scale from 0 to 10, exemplifying the dedication of our entire Team of Eagles. IR Contacts Edmar Lopes Eduardo Masson Gabriel Motta Thiago Stanger Jenifer Nicolini ri@golnaweb.com.br www.voegol.com.br/ir +55 (11) 2128-4700 Conference Calls Thursday August 14, 2014 Portuguese 10:30 a.m. (Brazil) 09:30 a.m. (US ET) Tel.: +55 (11) 2188-0155 Code: GOL Replay: +55 (11) 2188 0400 Code Replay: GOL English 12:00 p.m. (Brazil) 11:00 a.m. (US ET) +1 (412) 317-6776 Code: GOL Replay: +1(412)317 0088 Code Replay: 10050013 Live Webcast: www.voegol.com.br/ir 1 GOL Linhas Aéreas Inteligentes S.A Message from Management GOL recorded its first positive second-quarter operating income since 2010, reaching R$38 million, accompanied by a positive operating margin (EBIT) of 1.6%, R$73 million or 3.4 percentage points higher than in 2Q13, resulting on the sixth consecutive quarterly improvement in the operating result. Net revenue reached a highest ever level for a second quarter reaching R$2.4 billion, R$466 million more than in 2Q13. Over the last twelve months, net revenue reached R$9.8 billion, which also came to a new record. Domestic load factor reached 76.0% in the quarter and 76.4% year to date, also the highest ever figures for the periods. The new load factor level, together with the increase in yield by 17% in 2Q14, pushed up PRASK and RASK by 30% over 2Q13. These results reflect the Company’s efforts to ensure service excellence for all its clients, based on security, simplicity and sympathy. In line with its strategy of increasing dollar revenue, GOL announced a codeshare agreement with Etihad Airways and Aeromexico, and new routes between Campinas (São Paulo) and Miami (USA), and Guarulhos (São Paulo) and Santiago (Chile), ensuring new destinations and improved connectivity. As a result, GOL recorded a 19% year over year increase in the number of passengers carried in the international market, the highest in the industry, raising its share of this segment by 4.2 percentage points to 30%. As a result, international passenger revenue has been increasing constantly, having passed the R$1.0 billion level in the last 12 months. Given the 8% devaluation of the Real against the average Dollar in 2Q13, the 13% increase in the per-liter jet fuel price, and higher inflationary pressure, the Company’s costs reached R$2.3 billion, 20% higher than in 2Q13, which represents an increase of 4 percentage points lower than the revenue growth. GOL ended 2Q14 with a cash position of R$2.8 billion, or 29% of net revenue in the last 12 months. Financial leverage (adjusted net debt over LTM revenue) totaled at 4.6x, versus 11.3x at the end of 2Q13. This improvement was chiefly due to higher LTM EBITDAR, which reached R$1.8 billion, R$1.1 billion up over 2Q13 LTM EBITDAR. In order to strengthen its balance sheet, the Company renegotiated its 4th debenture issuance and held a tender offer of US$187.1 million for the acquisition of its senior notes, maintaining a constant focus on reducing the cost and amortization of debt. The efforts of the Team of Eagles were further underlined by the results during the 2014 World Cup. It represented months of preparation and planning to provide more than 28 thousand commercial flights, an average of 908 per day, with 486 extra flights. In order to serve passengers with different nationalities, we identified crew members fluent in several languages and allocated them in accordance with the needs of each flight. Of the total 4,500 airport employees, were temporarily relocated 3,000 to provide the best possible support for the operation. GOL was leader in passengers carried in the domestic market – 3.4 million – reaching a period load factor of 81.2% and leading the punctuality rankings, with 96% of flights on time. The operational success during the World Cup was also recognized by the clients, through the SMS customer satisfaction survey, we received a rating of 8.16 on a scale of 0 to 10, reinforcing the commitment to overcome this rating by the end of the year. 2 GOL Linhas Aéreas Inteligentes S.A GOL would like to thank its customers for their loyalty, our Team of Eagles for their commitment and investors for their confidence, all of which increasingly reinforces GOL’s vision of being the best company to fly with, work for and invest in. Paulo Sérgio Kakinoff CEO of GOL Linhas Aéreas Inteligentes S.A. 3 GOL Linhas Aéreas Inteligentes S.A Operating and Financial Indicators Aviation Market 2Q14 2Q13 % Var. 6M14 6M13 % Var. Aviation Market - Industry RPK Industry - Total 4.4% 5.5% RPK Industry - Domestic 21,819 20,937 4.2% 45,039 42,266 6.6% RPK Industry - International 6,972 6,632 5.1% 13,993 13,691 2.2% ASK Industry - Total -1.9% -1.3% ASK Industry - Domestic 27,695 28,137 -1.6% 56,881 56,795 0.2% ASK Industry - International 8,459 8,704 -2.8% 17,288 18,359 -5.8% Industry Load Factor - Total 79.6% 74.8% 4.8 p.p 79.6% 74.5% 5.1 p.p Industry Load Factor - Domestic 78.8% 74.4% 4.4 p.p 79.2% 74.4% 4.8 p.p Industry Load Factor - International 82.4% 76.2% 6.2 p.p 80.9% 74.6% 6.3 p.p Aviation Market – GOL RPK GOL – Total 5.9% 10.5% RPK GOL - Domestic 7,759 7,499 3.5% 16,260 14,914 9.0% RPK GOL - International 975 749 30.2% 2,013 1,626 23.8% ASK GOL – Total -4.6% -1.5% ASK GOL – Domestic 10,213 10,870 -6.0% 21,288 21,767 -2.2% ASK GOL - International 1,405 1,309 7.4% 2,859 2,741 4.3% GOL Load Factor - Total 75.2% 67.7% 7.5 p.p 75.7% 67.5% 8.2 p.p GOL Load Factor - Domestic 76.0% 69.0% 7.0 p.p 76.4% 68.5% 7.9 p.p GOL Load Factor - International 69.4% 57.2% 12.2 p.p 70.4% 59.3% 11.1 p.p Operational Data 2Q14 2Q13 % Var. 6M14 6M13 % Var. Revenue Passengers - Pax on board ('000) 9,234 8,699 6.1% 19,062 17,270 10.4% Aircraft Utilization (Block Hours/Day) 11.0 11.7 -5.9% 11.3 11.7 -3.4% Departures 75,266 78,395 -4.0% 154,399 156,627 -1.4% Average Stage Length (km) 903 891 1.3% 906 898 0.9% Fuel consumption (mm liters) 363 370 -1.9% 749 745 0.6% Full-time equivalent employees at period end 16,302 16,465 -1.0% 16,302 16,465 -1.0% Average Operating Fleet 124 119 3.9% 125 121 3.4% Financial Data 2Q14 2Q13 % Var. 6M14 6M13 % Var. Net YIELD (R$ cents) 16.9% 10.1% Net PRASK (R$ cents) 29.8% 23.5% Net RASK (R$ cents) 20.50 15.72 30.4% 20.19 16.31 23.8% CASK (R$ cents) 20.16 16.01 25.9% 19.43 16.04 21.1% CASK ex-fuel (R$ cents) 12.35 9.30 32.8% 11.48 9.00 27.6% Average Exchange Rate 1 2.0673 7.9% 2.0333 13.0% End of period Exchange Rate 1 2.2025 2.2156 -0.6% 2.2025 2.2156 -0.6% WTI (avg. per barrel, US$) 2 103.06 94.14 9.5% 100.89 94.30 7.0% Price per liter Fuel (R$) 2.21 13.1% 2.32 10.6% Gulf Coast Jet Fuel Cost ( average per liter, US$)³ 0.76 0.74 2.7% 0.77 0.77 0.0% 1. 1.Source: Brazilian Central Bank; 2. Source: Bloomberg; 3. Fuel expenses/liters consumed. 4 GOL Linhas Aéreas Inteligentes S.A Aviation Market – Industry In 2Q14, domestic aviation industry demand increased by 7% year to date and 4% in a quarter comparison over last year, fueled by the respective 4.8 and 4.4 percentage point increases to 79.2% and 78.8%. Supply remained flat in 6M14 and fell by 1.6% in the quarter. The number of paying passengers transported in the domestic market increased by 7.8% in 6M14 to 46.2 million, a new period record. The total of paying passengers transported in the international market stood at 3 million, 2% up over 6M13 and also a record over the period. Domestic Market - GOL Domestic supply declined by 2.2% year to date and 6.0% in the quarter, in line with the Company’s projections for 2014 of a reduction between -3% and -1%. Domestic demand increased by 9.0% in 6M14, representing around 50% of the industry growth in the same period. In 2Q14, domestic demand grew by 3.5%. Domestic load factor reached 76.4% and 76.0% in 6M14 and 2Q14, respectively, the highest level in GOL’s history. GOL carried more paid passengers than any other airline in the domestic market, totaling a record of 19 million in the first half, 10% up on 6M13 and corresponding to 37% of the total industry. International Market - GOL International supply increased by 4.3% in the first half and 7.4% in the second quarter, in line with the annual growth guidance of up to 8%. The Company maintains its focus on increasing its international market presence by launching new routes in 2Q14 between São Paulo (Brazil) and Santiago (Chile), and Campinas (Brazil) and Miami (USA). International demand grew by 24% in 6M14 and 30% in 2Q14, generating respective increases of 11.1 and 12.1 percentage points in the international load factor . The number of paid passengers transported came to 908,000 year-to-date, 146,000, or 19%, more than in 6M13, outpacing the industry as a whole, which recorded growth of 64,000 paid passengers in the same period. GOL’s market share grew by 4.2 percentage points to 30% in the first half. PRASK and Yield Thanks to the Company’s strategy of maximizing profitability by raising its load factor to new levels, increasing the attractiveness of its services and having the flexibility to adapt its route network in a dynamic manner, PRASK grew by 30% in 2Q14 over 2Q13, and yield expanded by 17% . 5 GOL Linhas Aéreas Inteligentes S.A Income Statement in IFRS (R$ thousand) Income Statement (R$ `000) IFRS 2Q14 2Q13 % Var. 6M14 6M13 % Var. Gross Revenue 2,529,972 2,027,722 24.8% 5,154,414 4,234,558 21.7% Passenger 2,243,799 1,782,365 25.9% 4,604,380 3,752,998 22.7% Cargo and Other 286,173 245,357 16.6% 550,034 481,560 14.2% Net operating revenues 2,381,289 1,914,825 24.4% 4,874,688 3,997,501 21.9% Passenger 2,131,409 1,722,561 23.7% 4,415,697 3,628,668 21.7% Cargo and Other 249,880 192,264 30.0% 458,991 368,833 24.4% Operating Costs and Expenses 20.1% 19.3% Salaries, wages and benefits (327,129) (335,169) -2.4% (674,428) (622,068) 8.4% Aircraft fuel (908,042) (817,530) 11.1% (1,919,364) (1,724,905) 11.3% Aircraft rent (213,033) (153,983) 38.3% (425,995) (308,424) 38.1% Sales and marketing (161,004) (109,297) 47.3% (322,237) (199,420) 61.6% Landing fees (142,344) (134,797) 5.6% (293,812) (268,641) 9.4% Aircraft and traffic servicing (202,026) (141,659) 42.6% (367,869) (277,218) 32.7% Maintenance materials and repairs (152,404) (81,559) 86.9% (227,935) (174,641) 30.5% Depreciation and Amortization (124,309) (116,227) 7.0% (259,561) (227,152) 14.3% Other (112,189) (59,682) 88.0% (199,782) (128,935) 55.0% Equity Income (961) - NM (1,407) - NM Operating Result (EBIT) 37,848 NM 182,298 66,097 175.8% EBIT Margin 1.6% -1.8% 3.4 p.p 3.7% 1.7% 2.0 p.p Other Financial Income (expense) -75.1% -43.7% Interest on loans (132,899) (129,963) 2.3% (276,004) (250,793) 10.1% Financial Leasing (23,502) (25,518) -7.9% (49,241) (50,338) -2.2% Interest Expenses (109,397) (104,445) 4.7% (226,763) (200,455) 13.1% Gains from financial investments 25,359 13,801 83.7% 67,530 20,881 223.4% Exchange variations 50,391 (333,685) NM 107,878 (274,531) NM Derivatives net result (36,785) 39,392 NM (155,269) 13,324 NM Other expenses (revenues), net (11,761) (14,524) -19.0% (43,612) (40,788) 6.9% Income (Loss) before income taxes -85.3% -74.8% Income Tax 27,103 NM (42,434) 192.1% Current income tax (34,799) (10,968) 217.3% (74,055) (28,372) 161.0% Deferred income tax (42,334) 38,071 NM (49,892) (14,062) 254.8% Net income (loss) -66.5% -52.6% Net Margin -6.1% -22.6% 16.5 p.p -4.9% -12.7% 7.8 p.p Participation of Non-controlling Shareholders 29,198 16,567 76.2% 64,247 16,567 287.8% Participation of Controlling Shareholders (174,178) (449,521) -61.3% (305,373) (524,811) -41.8% EBITDA 162,157 81,149 99.8% 441,859 293,249 50.7% EBITDA Margin 6.8% 4.2% 2.6 p.p 9.1% 7.3% 1.7 p.p EBITDAR 375,190 235,132 59.6% 867,854 601,673 44.2% EBITDAR Margin 15.8% 12.3% 3.5 p.p 17.8% 15.1% 2.8 p.p 6 GOL Linhas Aéreas Inteligentes S.A EBIT, EBITDA and EBITDAR Reconciliation (R$MM) 2Q14 2Q13 % Var. 6M14 6M13 % Var. Net income (loss) -66.5% -52.6% (-) Income taxes (77.1) 27.1 NM (123.9) (42.4) 192.1% (-) Net financial result (105.7) (425.0) -75.1% (299.5) (531.9) -43.7% EBIT NM 175.8% (-) Depreciation and amortization (124.3) (116.2) 7.0% (259.6) (227.2) 14.3% EBITDA 99.8% 50.7% (-) Aircraft rent (213.0) (154.0) 38.3% (426.0) (308.4) 38.1% EBITDAR 59.6% 44.2% In accordance with CVM Instruction 527, the Company presents the reconciliation of EBIT and EBITDA, whereby: EBIT net income (loss) plus income and social contribution taxes and the net financial result; and EBITDA net income (loss) plus income and social contribution taxes, the net financial result, and depreciation and amortization. We also show the reconciliation of EBITDAR, given its importance as a specific aviation industry indicator, whereby: EBITDAR net income (loss) plus income and social contribution taxes, the net financial result, depreciation and amortization, and aircraft operating lease expenses. Net Revenue (R$ million) Net revenue totaled R$2.4 billion in 2Q14, 24% more than in 2Q13 and the Company’ highest ever second quarter figure . Year to date revenues came to R$4.9 billion , 22% up on the same period last year. The result was fueled by an increase on demand and load factor, which combined with a higher yield, pushed up passenger revenue. In the last 12 months , GOL reached total net revenue of R$9.8 billion , 21% up over the previous 12 months. Passenger revenue accounted for 90% of total net revenue and moved up by 24% in the quarter and 22% in the first half , due to the increased attractiveness of the Company’s services and adjustments to the route network to maximize profitability through new market opportunities. Another factor that contributed to the revenue growth was the increase in number of passengers from partner airlines enabling a greater connectivity of the route network . International passenger revenue totaled R$315 million in 2Q14, equivalent to 13% of total revenue and R$110 million more than in 2Q13. In the last 12 months, this line came to R$1,1 billion. Cargo and other revenue grew by 30%, mainly due to an increase in revenue from rebooking, refunds and cancellations. Operating Expenses (R$ million) Operating costs and expenses totaled R$2.3 billion in the quarter, 20% up on 2Q13. Excluding fuel expenses, operating costs and expenses came to R$1.4 billion . The increase was driven by the 8% depreciation of the Real against the average Dollar of the 2Q14 over 2Q13, the 13% increase in jet fuel prices over the same period, and a higher inflationary pressure. In the last 12 months, GOL recorded operating costs and expenses of R$9.4 billion, 9.9% up from the 2Q13 LTM. Cost per ASK (CASK) totaled R$20.16 cents in 2Q14, 26% more than in 2Q13, while year to date CASK moved up by 21% over 6M13 . Total CASK increased more than the total operating costs and expenses due to a lower dilution resulting from supply reductions of 4.6% in 2Q14 and 1.5% in 6M14 over the same periods in the previous year. 7 GOL Linhas Aéreas Inteligentes S.A Operating Expenses (R$ MM) 2Q14 2Q13 % Var. 6M14 6M13 % Var. Aircraft fuel (817.5) 11.1% (1,724.9) 11.3% Salaries, wages and benefits (335.2) -2.4% (622.1) 8.4% Aircraft rent (154.0) 38.3% (308.4) 38.1% Sales and marketing (109.3) 47.3% (199.4) 61.6% Landing fees (134.8) 5.6% (268.6) 9.4% Aircraft and traffic servicing (141.7) 42.6% (277.2) 32.7% Maintenance, materials and repairs (81.6) 86.9% (174.6) 30.5% Depreciation and Amortization (116.2) 7.0% (227.2) 14.3% Other operating expenses (59.7) 88.0% (128.9) 55.0% Total operating expenses 20.1% 19.3% Operating expenses ex- fuel 26.7% 25.6% Operating Expenses per ASK (R$ cents) 2Q14 2Q13 % Var. 6M14 6M13 % Var. Aircraft fuel (6.71) 16.4% (7.04) 12.9% Salaries, wages and benefits (2.75) 2.3% (2.54) 10.0% Aircraft rent (1.26) 45.0% (1.26) 40.2% Sales and Marketing (0.90) 54.4% (0.81) 64.0% Landing Fees (1.11) 10.7% (1.10) 11.0% Aircraft and Traffic Servicing (1.16) 49.5% (1.13) 34.7% Maintenance, Materials and Repairs (0.67) 95.9% (0.71) 32.5% Depreciation and Amortization (0.95) 12.1% (0.93) 16.0% Other Operating Expenses (0.49) 97.0% (0.53) 57.3% CASK 25.9% 21.1% CASK Excluding Fuel Expenses 32.8% 27.5% Aircraft Fuel per ASK totaled R$7.82 cents in 2Q14, 16% up over 2Q13, due to the 13% period increase in the average per-liter fuel price (R$2.50 in 2Q14), partially offset by reduced fuel consumption. The increase was higher than the nominal growth in fuel costs due to a reduced dilution per ASK as a result of the domestic market capacity reduction. Salaries, wages and benefits per ASK came to R$2.82 cents in the quarter, 2% more than in 2Q13, chiefly due to reduced ASK. In nominal terms, personnel expenses recorded a decline due to the 1% cut in the workforce and the reversal of R$22 million in provisions for labor contingencies. On the opposite side, the result was partially offset by: (i) the constitution of provisions for profit sharing (PPR) totaling R$21 million (R$13 million more than in 2Q13); (ii) the approximate 6% pay rise following the collective pay rise agreement in December 2013; and (iii) R$5 million from the salary accretion as risk premium to the airport, maintenance and CRC (Customer Relationship Center) employees. Aircraft leasing per ASK stood at R$1.83 cents, 45% or R$56 million up over the R$1.26 cents recorded in 2Q13, mainly due to the 8% depreciation of the Real against the average Dollar and the impact of the entry of new Boeing 737-800 NG aircraft under operational leasing, whose average price is higher than the aircraft they replaced. The number of aircraft under operational leasing increased from 90, in 2Q13, to 101. Sales and marketing per ASK totaled R$1.39 cents, 54% higher than in 2Q13, due to: (i) higher commissions due to the R$15 million increase in sales; (ii) the R$6 million growth in marketing and advertising costs; and (iii) the R$26 million increase in losses in the direct sales channels. 8 GOL Linhas Aéreas Inteligentes S.A Landing fees per ASK totaled R$1.23 cents, 11% or R$7 million higher than in 2Q13, chiefly due to the charging of a passenger connection fee in all airports used by GOL in Brazil (totally implemented as of July 2013). Aircraft and traffic servicing per ASK stood at R$1.74 cents, 50% more than in 2Q13, primarily due to contractual adjustments and risk premium for ground services employees, which increased by R$20 million and a R$27 million increase in advisory services and in services related to upgrading IT structures. Maintenance materials and repairs per ASK totaled R$1.31 cents, 96% up over 2Q13 due to the 8% appreciation of the average Dollar against the Real and additional expenses from the 5 aircraft in the process of being returned. Maintenance costs were also impacted by the increase in number of engine maintenance operations in those aircraft being returned to their lessors. In 2Q14 there were 4 such aircraft, versus 2 in 2Q13, according to the maintenance schedule. Depreciation and amortization per ASK came to R$1.07 cents, 12% up over 2Q13, due to the accelerated depreciation of improvements associated with major aircraft engine maintenance work. Other expenses per ASK stood at R$0.97 cents, 97% more than in 2Q13, chiefly due to: (i) the judicial agreement totaling R$22 million, which had no effect on the final result given the reversal of labor contingencies in personnel expenses; and (ii) a R$2 million increase in accommodation expenses; and (iii) a R$2 million increase in daily allowances due to the allocation of resources among the World Cup host cities . Costs Breakdown – 2Q13 x 2Q14 Operating Result GOL recorded operating income (EBIT) of R$38 million in 2Q14 , versus a negative R$35 million recorded in 2Q13, with an operating margin of 1.6% , up by 3.4 percentage points. Net Financial Result GOL posted a net financial expense of R$105.7 million in 2Q14, 75% less than in 2Q13 primarily due to the exchange variation impact. 9 GOL Linhas Aéreas Inteligentes S.A Interest expenses increased by 2.3% to R$132.9 million, chiefly due to the 8% period devaluation of the Real against the average Dollar and the approximate 40% increase in the benchmark interest rate (SELIC), partially offset by the reduction in debt; The exchange variation came to R$50 million, versus a negative R$333.7 million in 2Q13, due to the 3% appreciation of the Real against the Dollar, partially offset by the devaluation of the Venezuelan Bolivar against the Dollar, recognized as a R$58.4 million loss in the Venezuelan cash position. Interest income totaled R$25.4 million in 2Q14, 84% up over 2Q13, chiefly due to the increase in the SELIC and the consequent growth in returns on financial investments, and also leveraged by the 2% rise in the Company’s cash position; Other financial expenses stood at R$11.8 million in 2Q14, 19% down year-on-year due to other gains with financial transactions. Hedge Result The Company makes use of hedge accounting to recognize some of its derivative instruments. In 2Q14, it recorded a book loss of R$40.1 million from hedge operations. Hedge Results (R$ million) Fuel Foreign Exchange Interest Total Subtotal - Designated for Hedge Accounting 9.1 - (21.5) (12.3) Subtotal – Not Designated for Hedge Accounting 1.5 (29.3) - (27.8) Total OCI (net of taxes, on 06/30/2014) 1.8 - *OCI (Other Comprehensive Income) or Statement of Comprehensive Income is a transitional account where positive and negative fair value adjustments of future operations are booked, designated as effective for hedging cash flow. The purpose is to state income as close to the Company’s reality as possible. As the results from operations occur in their respective accrual periods, they are incorporated into the Company's income. GOL records the fair value of hedges due in future periods whose aim is to protect cash flow. Hedge Results (R$ million) Fuel Foreign Exchange Interest Total Financial Result 10.6 (29.3) (18.2) (36.8) Operating Result - - (3.3) (3.3) Total (29.3) (21.5) (40.1) Fuel: fuel consumption hedge transactions, which are effected through derivative instruments involving crude oil and its by-products (WTI, Brent and heating oil) generated gains of R$10.6 million in 2Q14. Throughout the quarter, the Company gradually reduced its derivative-based fuel hedge position, which reached zero by the close. At the end of June 2014, 35% of its exposure in the next three months, and 34% by year-end, was hedged by fixed price transactions, involving the contracting of fuel for future delivery from the distribution company with pre-established volume, delivery base and price (ex-refinery). Interest: swap transactions to protect cash flow from aircraft leasing against an increase in interest rates generated total losses of R$21.5 million. The Company reduced its nominal hedged position from US$1,269 million at the end of 1Q14 to US$688.5 million on June 30, 2Q14. 10 GOL Linhas Aéreas Inteligentes S.A Foreign Exchange: foreign exchange hedge transactions designed to protect the Company’s cash flow generated losses of R$29.3 million. GOL maintained its 1Q14 FX hedge protection, with 100% of exposure in the next 3 months and 50% for the next 6 months being protected. The graph shows the nominal value of the Dollar for hedging future expenses and the average rate contracted per period on June 30, 2014. Income Taxes Income tax totaled a negative R$77 million , mainly due to the increase in income recorded by Smiles S.A. over 2Q13, and the increase in deferred income tax on temporary differences, including aircraft leasing. The credit reported in 2Q13 was due to the positive impact on deferred taxes due to the depreciation of the Real against the Dollar between 1Q13 and 2Q13. Net Result GOL posted a net loss of R$145 million in 2Q14 , with a negative net margin of 6.1%, versus a net loss of R$433 million and a negative margin of 22.6% in 2Q13. 11 GOL Linhas Aéreas Inteligentes S.A Balance Sheet: Liquidity Indebtedness (R$ MM) 2Q14 2Q13 % Var. 1Q14 % Var. Loans and Financings 3,451.6 3,396.4 1.6% 3,392.1 1.8% Aircraft Financing 1,955.3 2,198.1 -11.0% 2,076.6 -5.8% Total of Loans and Financings -3.4% -1.1% Short-Term Debt 531.7 487.5 9.0% 479.6 10.9% Debt in US$ 197.4 179.5 10.0% 184.6 6.9% Debt in BRL 96.8 89.8 7.8% 61.7 56.9% Long-Term Debt 4,875.3 5,107.0 -4.5% 4,989.2 -2.3% Debt in US$ 1,706.6 1,755.4 -2.8% 1,682.5 1.4% Debt in BRL 1,116.5 1,217.8 -8.3% 1,181.6 -5.5% Gross Debt excluding Perpetual and Interest -0.6% -2.7% Perpetual Notes -0.6% -2.7% Accumulated Interest 13.4% 29.3% Operating Leases (off-balance) 4,051.3 3,202.5 26.5% 4,323.7 -6.3% Total Loans and Financing 7.5% -3.4% Liquidity (R$ MM) 2Q14 2Q13 % Var. 1Q14 % Var. Total Cash (cash and cash equivalents, short-term financial investments and restricted cash) 2,820.3 2,767.1 1.9% 2,822.4 -0.1% Short-Term Receivables 466.8 353.4 32.1% 463.7 0.7% Total Liquidity 3,287.1 3,120.5 5.3% 3,286.2 0.0% Indebtedness and Liquidity (R$ MM) 2Q14 2Q13 % Var. 1Q14 % Var. Cash and Equivalents as % of LTM Net Revenues 28.7% 34.1% -5.5 p.p 30.1% -1.5 p.p Gross Debt (R$ MM) -3.4% -1.1% Net Debt (R$ MM) -8.5% -2.3% % of debt in foreign currency 75.3% 76.6% -1.3 p.p 77.3% -2.0 p.p % of debt in Short-Term 9.8% 8.7% 1.1 p.p 8.8% 1.1 p.p % of debt in Long-Term 90.2% 91.3% -1.1 p.p 91.2% -1.1 p.p Gross Adjusted Debt 2 (R$ MM) 11,124 10,149 9.6% 10,773 3.3% Net Adjusted Debt 2 (R$ MM) 8.304 7,382 12.5% 7,950 4.4% Gross Adjusted Debt 2 / EBITDAR LTM 6.2 x 15.5 x -9.3 x 6.5 x -0.3 x Net Adjusted Debt 2 / EBITDAR LTM 4.6 x 11.3 x -6.7 x 4.8 x -0.2 x Net Financial Commitments 1 / EBITDAR LTM 3.7 x 9.2 x -5.5 x 4.2 x -0.5 x 1- Financial commitments (gross debt + operational leasing contracts, in accordance with note 30 to the interim financial statements) less cash and cash equivalents and short-term financial investments 2 - Gross debt + LTM operational leasing expenses x 7 GOL ended 2Q14 with total cash, including financial investments and restricted cash, of R$2.8 billion , equivalent to 29% of net revenue in the last 12 months and virtually flat over 1Q14. Short-term receivables totaled R$467 million, consisting mostly of ticket sales via credit card and accounts receivable from travel agencies and cargo transportation. In June, Air France-KLM acquired equivalent to 1.5% of GOL’s total capital, subscribing and paying for 4,246,620 preferred shares, which totaled R$116.4 million, or US$52 million. In addition, Air France invested US$33 million as part of the contractual total of US$48 million deriving from the commercial cooperation agreement between the two airlines. The remaining amount will be received within the next wo years. 12 GOL Linhas Aéreas Inteligentes S.A On June 30, 2014, the Venezuelan cash position stood at R$329.7 million, including the impact of the R$58.4 million devaluation, corresponding to funds pending repatriation. In 2Q14, GOL received US$4.2 million from CENCOEX, the Venezuelan National Center for Foreign Trade, paid at the official exchange rate of 6.30 Venezuelan bolivars to the U.S. dollar. GOL is in constant discussions with the Venezuelan authorities regarding the repatriation of these funds. Liability Management The Company has been implementing a series of measures to manage its debt in order to target its objective of avoiding large amortizations over the next two years. In 2Q14, the Company amortized R$52 million in debt and raised R$168 million. By the end of the quarter, the Company’s total loans and financings came to R$5,407.0 million (including financial leasing), 3.4% down year over year and 1% down over the previous quarter, primarily due to period amortizations and the 3% devaluation of the end of period Real against the Dollar in comparison with 1Q14. The current liquidity ratio (total cash plus receivables divided by current liabilities) stood at 1.0x, same ratio as 2Q13 and 1Q14. The Company continued to record a gradual improvement in its leverage ratio ( adjusted gross debt/LTM EBITDAR ) due to the EBITDAR recovery in the last 12 months. The ratio closed the quarter at 6.2x, versus 15.5x in 2Q13 and 6.5x in 1Q14. The average maturity of the Company’s long-term debt , excluding financial leasing and non-maturing debt, was 4.6 years, with an average rate of 12.5% for local-currency debt and 8.3% for Dollar-denominated debt. Debentures In June 2014, the Annual Meeting of Debenture Holders’ of the 4th and 5th Debenture Issues approved an extension of the amortization term and altered the amortization schedule of the 4 th Debenture Issue, from R$600 million in 2015 to R$150 million in 2015, R$50 million in 2016, R$50 million in 2017 and R$350 million in 2018. The Meeting also amended the restrictive contractual clauses related to indices and financial limits for the 4 th and 5 th Debenture issues and altered the cost of the 4 th and 5 th Debenture Issues from 118% of the CDI and 120% of the CDI, respectively, to 128% of the CDI. Engine Facil ity (CaCib) In 2Q14, the Company raised R$150 million ( US$68 million ) from Credit Agricole Corporate and Investment Bank (CA-CIB), guaranteed by 12 proprietary spare CFM56-7B engines, with the possibility of an additional US$100 million for future proprietary engine deliveries. The financing is over seven years at a cost of Libor+225bps, with quarterly amortizations of the principal and interest as of September 2014. The Company also contracted around R$18.6 million in import financing (FINIMP) . Subsequent Events Smiles Debenture Issue On July 15, 2014, Smiles held its 1 st debenture issuance in the amount of R$600 million remunerated at 115% of the DI rate, with amortization of the principal in 12 consecutive monthly installments as of August 4, 2014 and the possibility of early maturity and voluntary early redemption. The entire proceeds from the Issue were used by the Company to pay the capital reduction of R$1.0 billion, approved by the Annual and Extraordinary Shareholders’ Meeting of April 30, 2014, to its shareholders. 13 GOL Linhas Aéreas Inteligentes S.A Offer for the Acquisition of 2017 and 2023 Senior Notes On July 29, 2014, GOL announced the conclusion of its Tender Offer for the Acquisition of 2017 and 2023 Senior Notes using its own resources. The Company spent US$98.9 million to acquire 55% of the 2023 Notes and US$88.2 million to acquire 42% of the 2017 Notes. As a result, the Company reduced its total debt by US$187 million and strengthened its efforts to adequate the cost of debt. Debt Amortization Schedule GOL’s loans and financing amortization profile, excluding interest and financial leasing, underlines the Company’s continuing commitment to reducing its short-term financial obligations. Debt Amortization Schedule (2Q14) Debt Amortization Schedule (Pro-Forma) ¹ ¹Considers the following subsequent events: the Smiles S.A. debenture issue and the US$187.1 million tender offer Operational Fleet and Fleet Plan Fleet Plan (End of Period) >2016 Total Fleet 137 140 140 Aircraft Commitments (R$ million)* - 1,098 1,149 30,459 32,705 Pre-Delivery Payments (R$ million) 88 240 128 4,021 4,476 Total (R$ million) 88 * Considers aircraft list price 14 GOL Linhas Aéreas Inteligentes S.A Fleet (End of Period) 2Q14 2Q13 Var. 1Q14 Var. Boeing 737-NG Family 11 -1 737-800 NG** 110 98 12 111 -1 737-700 NG 36 37 -1 36 0 737-300 Classic* 3 9 -6 7 -4 767-300/200* 1 1 - 1 - Total * Financial Leasing 46 46 - 46 - Operational Leasing 101 90 11 102 -1 * Non-operational aircraft **Includes 5 aircraft being returned and 8 sub-leased aircraft The Company ended the quarter with an operational fleet of 133 B737-700 NG and B737-800 NG aircraft , due to the sub-leasing of 8 aircraft to European airlines. The other 5 aircraft were in the process of being returned to their lessors, giving a total fleet of , as shown in the above table. The average age of the fleet is 7.1 years. Of the 46 aircraft under finance leases, 40 have a purchase option when their leasing contracts expire. In 2Q14, the Company took delivery of 3 aircraft under operating lease contracts, and returned another 4 under operating lease , as well as 4 aircraft from Webjet’s fleet . On June 30, 2014, the Company had 130 firm aircraft acquisition orders with Boeing. The portion financed through long-term loans with the U.S. Ex-Im Bank corresponds to 85% of the total aircraft cost. Other agents finance acquisitions with similar or higher rates, sometimes reaching 100%.The Company pays for its aircraft acquisitions with its own resources, loans, cash flow from operations, short and long-term credit lines and financing by the supplier. Capex GOL invested R$194 million in 2Q14. For more details on changes in property, plant and equipment, see Note 16 to the financial statements. 15 GOL Linhas Aéreas Inteligentes S.A Financial Guidance – 2014 2014 Financial Projections From To Actual 6M14 Brazilian GDP Growth 1.5% 2.0% - Annual Change in RASK Equal to or above 10% 24% Annual Change in Domestic Supply (ASK) -3% -1% -2.2% Annual Change in International Supply (ASK) Until +8% 4.3% Annual Change in CASK ex-fuel Equal to or less than 10% 27.5% Average Exchange Rate (R$/US$) 2.50 2.40 2.30 Jet Fuel Price (QAV)* 2.85 2.70 2.56 Operating Margin (EBIT) 3% 6% 3.7% Due to the impact of the adverse macroeconomic scenario, GOL may revise its guidance to incorporate any developments in its operating and financial performance, as well as any changes in interest, FX, GDP and WTI and Brent oil price trends. GOL is maintaining its previously published financial guidance for 2014. Highlights of the Subsidiary Smiles’ Results in 2Q14 25.2% upturn in the number of accumulated miles, excluding GOL, over 2Q13; Increased redemptions with international partner airlines, totaling 1.2 billion miles, 16.7% of total redemptions ; Gross margin of 46.9% , in line with 1Q14; Net income of R$64.1 million in 2Q14, with a net margin of 42.1% ; Issue of R$600.0 million in debentures at 115% of the CDI rate; Conclusion of the capital reduction (R$8.17 per share) . The second quarter of 2014 was marked by the increased accumulation of ex-GOL miles, which reached 8.1 billion, 25.2% more than in 2Q13. Redemptions with international partner airlines and products also moved up, considering the implementation of a redemption partnership with Aerolíneas Argentinas and the new e-commerce miles redemption platform. For more information, go to: http://www.smiles.com.br/ir . 16 GOL Linhas Aéreas Inteligentes S.A 6M14 Result - Operating Segment (R$ thousand) For more information on the breakdown by business segment, see Note 29 to the standardized financial statements (DFPs). Statement of Profit and Loss Flight Transportation Loyalty Program Combined (-) Eliminations and Adjustments from Accounting Policies 2Q14 Total Consolidated Net Revenue Passenger revenues 4,332.4 - 4,332.4 83.3 4,415.7 Cargo and others revenues 422.6 - 422.6 (9.3) 413.3 Miles redeemed revenues - 340.4 340.4 (294.7) 45.7 Costs 225.3 Gross Income 692.7 159.7 852.4 4.6 857.0 Operating revenues (expenses) Commercial expenses (395.8) (27.0) (422.7) (2.7) (425.4) Administrative expenses (310.8) (14.7) (325.5) 2.5 (322.9) Other operating revenues (expenses) 75.1 - 75.1 - 75.1 Equity Income 1 79.7 (81.1) (1.4) Financial result Financial income 148.4 100.0 248.4 (77.3) 171.1 Financial expenses (655.3) (0.5) (655.8) 77.3 (578.4) Exchange variation, net 107.3 0.6 107.9 - 107.9 Loss (Income) before income tax and social contribution 216.9 Current and Deferred income tax and social contribution Total loss (income), net 142.4 Assets and Liabilities Flight Transportation Loyalty Program Combined (-) Eliminations and Adjustments from Accounting Policies 2Q14 Total Consolidated ASSETS Current 2,846.8 978.5 3,825.3 (468.1) 3,357.2 Non-current 7,483.7 1,002.5 8,486.2 (1,586.7) 6,899.5 Total Assets LIABILITIES Current 4,403.9 276.3 4,680.2 (1,311.8) 3,368.5 Non-current 5,441.4 372.7 5,814.1 (18.6) 5,795.5 Shareholder’s equity 485.1 1,332.1 1,817.2 (724.5) 1,092.7 Total Liabilities and Shareholder’s equity 17 GOL Linhas Aéreas Inteligentes S.A Balance Sheet Balanço Patrimonial (R$ `000) 2Q14 4Q13 Assets Current Assets Cash and cash equivalents 2,450,393 1,635,647 Financial assets 143,355 1,155,617 Restricted cash 7 88,417 Trade and other receivables 466,826 324,821 Inventories 147,729 117,144 Recoverable income taxes 30,936 52,124 Prepaid expenses 79,171 80,655 Hedge Transactions - 48,934 Other current assets 38,821 62,350 Non-Current Assets Deposits 844,295 847,708 Restricted cash 226,539 166,039 Prepaid expenses 22,386 26,526 Recoverable income taxes 67,844 73,537 Deferred income taxes 465,251 488,157 Other non-current assets 21,418 4,423 Investments 8,775 - Property and equipment, net 3,517,216 3,772,159 Intangible Assets 1,725,728 1,694,190 Liabilities and Shareholders` Equity Liabilities Current Liabilities Short-term borrowings 531,651 440,834 Accounts payable 498,760 502,919 Salaries, wages and benefits 256,201 233,584 Fiscal obligation 75,637 94,430 Sales tax and landing fees 300,127 271,334 Advance ticket sales 1,129,699 1,219,802 Smiles deferred revenue 208,650 195,935 Advance from customers 43,700 167,759 Provisions 156,284 199,471 Obligation of derivatives transactions 42,140 30,315 Other obligations 125,613 90,408 Non-Current Liabilities Long-term debt 4.875.317 5.148.551 Provisions 248,544 282,903 Smiles deferred revenue 496,013 456,290 Advance from customers 383 3,645 Current income taxes payables 62,869 61,038 Other non-current liabilities 112,380 20,730 Shareholder's Equity Capital Stock 2.501.653 2.501.574 Issued share capital (145,279) (145,279) Shares to be issued 116,357 - Capital Stock 103,366 103,366 Stock based compensation 88,464 85,438 Treasury shares (32,116) (32,116) Liability valuation adjustment (74,839) (18,162) Capital gains 687,902 611,13 Accumulated losses (2.760.398) (2.455.025) Non-controllers shareholders's interest 607,612 567,574 18 GOL Linhas Aéreas Inteligentes S.A Cash Flow Consolidated (R$ '000) 06/30/2014 06/30/2013 Net Loss for the Period (524,811) Adjustments to Reconcile net Loss to net Cash Provided by Operating Activities Depreciation and Amortization 259,561 227,155 Allowance for Doubtful Accounts 7,757 16,393 Provision for Judicial Deposits 2,541 8,073 Reversion (Provision) for Inventory Obsolescence (8,289) Deferred Taxes 49,892 14,062 Equity in Subsidiaries 1,407 - Share-based Payments 4,186 3,692 Exchange and Monetary Variations, net 328,784 Interests on Loan and Leasing 148,074 105,006 Unrealized Hedge Result 15,852 24,765 Result share plan provision 32,546 - Mileage Program 52,438 93,985 Write-off Property, Plant and Equipment and Intangible Assets 40 20,126 Net Income Adjusted 222,106 308,941 Cash Flows from Operating Activities: Accounts Receivable (149,762) (44,105) Financial Aplications Used for Trading 1,012,262 (818,486) Inventories (30,585) (1,888) Deposits (34,275) (54,439) Prepaid Expenses, Insurance and Recoverable Taxes 36,452 (18,634) Others Assets 6,534 29,452 Suppliers (42,625) (96,863) Advance Ticket Sales (90,103) 122,289 Advances from Customers (127,321) 285,725 Salaries, Wages and Benefits (9,929) 2,194 Sales Tax and Landing Fees 28,793 (1,299) Tax Obligation 62,246 16,800 Obligations from Derivative Transactions 5,200 (21,337) Provisions (87,995) (137,905) Others Liabilities 125,716 (5,543) Cash Flows from Operating Activities 926,714 (435,098) Interest Paid (167,065) (129,127) Income Tax Paid (76,483) (20,610) Net Cash Provided by Operating Activities 683,166 (584,835) Restricted Cash 27,910 23,025 Investment acquisition (12,500) - Investment sale 65,752 - Property, Plant and Equipment (125,724) (112,494) Advances for Property, Plant and Equipment Acquisition 153,432 - Intangible Assets (24,319) (9,282) Net Cash Provides (Used in) Investing Activities 84,551 (98,751) Loan Funding 295,719 397,600 Loan Payment (73,304) (318,175) Financial Leases Payment (122,355) (94,525) Disposal of Treasury Shares - 3,235 Capital Increase 1,235 1,885 Shares to be issued 117,249 - Dividends paid (67,409) - Capital increase in subsidiary - 1,095,953 Gains due to change on investment 5,474 Net Cash Generated by (Used In) Financing Activities 156,609 1,085,973 Exchange Variation on Cash and Cash Equivalents (15,848) Net Increase in Cash and Cash Equivalents 814,746 386,539 Cash and Cash Equivalents at Beginning of the Period 1,635,647 775,551 Cash and Cash Equivalents at End of the Period 2,450,393 1,162,090 19 GOL Linhas Aéreas Inteligentes S.A GLOSSARY OF INDUSTRY TERMS AIRCRAFT LEASING : an agreement through which a company (the lessor), acquires a resource chosen by its client (the lessee) for subsequent rental to the latter for a determined period AIRCRAFT UTILIZATION : the average number of hours operated per day by the aircraft. AVAILABLE SEAT KILOMETERS (ASK) : the aircraft seating capacity multiplied by the number of kilometers flown. AVERAGE STAGE LENGTH : the average number of kilometers flown per flight. BLOCK HOURS : refers to the time an aircraft is in flight plus taxiing time. BREAKEVEN LOAD FACTOR : the passenger load factor that will result in passenger revenues being equal to operating expenses. CHARTER : a flight operated by an airline outside its normal or regular operations. EBITDAR : earnings before interest, taxes, depreciation, amortization and rent. Airlines normally present EBITDAR, since aircraft leasing represents a significant operating expense for their business. LESSOR : the party renting a property or other asset to another party, the lessee. LOAD FACTOR : the percentage of aircraft seating capacity that is actually utilized (calculated by dividing RPK by ASK). LONG-HAUL FLIGHTS : long-distance flights (in GOL’s case, flights of more than four hours’ duration). OPERATING COST PER AVAILABLE SEAT KILOMETER (CASK): operating expenses divided by the total number of available seat kilometers. OPERATING COST PER AVAILABLE SEAT KILOMETER EX-FUEL (CASK EX-FUEL): operating cost divided by the total number of available seat kilometers excluding fuel expenses. OPERATING REVENUE PER AVAILABLE SEAT KILOMETER (RASK) : total operating revenue divided by the total number of available seat kilometers. PASSENGER REVENUE PER AVAILABLE SEAT KILOMETER (PRASK): total passenger revenue divided by the total number of available seat kilometers. PDP FACILITY (PRE-DELIVERY PAYMENT FACILITY) : credit for the prepayment of aircraft acquisitions. REVENUE PASSENGERS : the total number of passengers on board who have paid more than 25% of the full flight fare. REVENUE PASSENGER KILOMETERS (RPK) : the sum of the products of the number of paying passengers on a given flight and the length of the flight SALE-LEASEBACK : a financial transaction whereby a resource is sold and then leased back for a long period, enabling use of the resource without owning it. SLOT : the right of an aircraft to take off or land at a given airport for a determined period of time. SUB-LEASE : an arrangement whereby a lessor in a rent agreement leases the item rented to a third party. TOTAL CASH: the sum of cash, financial investments and short and long-term restricted cash. WTI Barrel : stands for West Texas Intermediate – the West Texas region is where U.S. oil exploration is concentrated. Serves as a reference for the U.S. petroleum byproduct markets. 20 GOL Linhas Aéreas Inteligentes S.A About GOL Linhas Aéreas Inteligentes S.A. GOL Linhas Aéreas Inteligentes S.A. (BM&FBOVESPA: GOLL4 and NYSE: GOL), the largest low-cost and low-fare airline in Latin America, offers around 910 daily flights to 67 destinations under the GOL and VARIG brands, 15 of which international flights in South America, the Caribbean and the United States, using a young, modern fleet of Boeing 737-700 and 737-800 Next Generation aircraft, the safest, most efficient and most economical of their type. The SMILES loyalty program allows members to accumulate miles and redeem tickets to more than 560 locations around the world via flights with foreign partner airlines. The Company also operates Gollog, a logistics service which retrieves and delivers cargo and packages to and from more than 3,500 cities in Brazil and six abroad. With its portfolio of innovative products and services, GOL Linhas Aéreas Inteligentes offers the best cost-benefit ratio in the market. 21 GOL Linhas Aéreas Inteligentes S.A SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 13 , 2014 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/Edmar Prado Lopes Neto Name:Edmar Prado Lopes Neto Title:Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
